Title: To Thomas Jefferson from John Shee, 17 October 1807
From: Shee, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia 17 October 1807
                        
                        It will not I presume, be unpleasing to you Sir! to learn; that the confidence that you have been pleased to
                            repose in me; The Collection of the Customs in this port; has in a correspondent degree been manifested by two, amongst
                            the most opulent and respected of our Citizens—Mr. Stephen Girard, and Mr. James Vanuxem; who unhesitatingly and to an
                            extensive amount; became surities, for its faithful performance. Nor ought I, I conceive; as it may be further
                            satisfactory; the appearance of even unbecoming motives to the Contrary; omit repeating what some of our most esteemed
                            mercantile characters have been pleased to express—the universal satisfaction which the appointment affords to the trading
                            post of the Community; a disposition whilst not viewed by me so extensively, that policy, inclination and attachment to
                            the Government, will constantly prompt me to cultivate. An assurance far more acceptable on this occasion, than any
                            inadequate attempt to make known to you, the gratefulness of those feelings that must ever animate him, who with
                            unalterable sentiments of respectful Consideration, subscribes himself
                        Sir Your Obliged & Obedient humble Servt
                        
                            Jno, Shee
                            
                        
                    